In a proceeding to invalidate petitions designating Martin Markowitz as a candidate in the Democratic Party primary election to be held on September 15, 1988, for the public office of New York State Senator in the 21st Senatorial District, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 11, 1988, which after a hearing, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We reject the petitioner’s contention that the designating petition must be invalidated because the candidate used the familiar form of his proper first name (see, Matter of Gardner v Mahoney, 123 AD2d 520). We find that there was no showing that the candidate’s use of the name "Marty Markowitz” on the designating petition rather than "Martin Markowitz” was intended to mislead potential signatories.
We have reviewed the petitioner’s contention that he was denied a fair hearing and find it to be without merit. Bracken, J. P., Rubin, Spatt, Harwood and Balletta, JJ., concur.